Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Claims 1-22 are subject to an election and/or restriction. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claims 1-8, drawn to a method of generating colonic cells by culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, culturing definitive endoderm with FGF4 and either Wnt3a or CHIR99021 to promote differentiation into 
	Group II, claim 9-10, drawn to a composition of colonic cells made by culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, culturing definitive endoderm with FGF4 and either Wnt3a or CHIR99021 to promote differentiation into hindgut, collecting epithelial spheres or tubes and suspending them in Matrigel, and culturing spheres or tubes with EGF and BMP to generate colonic cells. culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, culturing definitive endoderm with FGF4 and either Wnt3a or CHIR99021 to promote differentiation into hindgut, collecting epithelial spheres or tubes and suspending them in Matrigel, and culturing spheres or tubes with EGF and BMP to generate colonic cells.	
Group III, claim 11, drawn to an organoid comprising intestinal cells made by culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, culturing definitive endoderm with FGF4 and either Wnt3a or CHIR99021 to promote differentiation into hindgut, collecting epithelial spheres or tubes and suspending them in Matrigel, and culturing spheres or tubes with EGF and BMP to generate colonic cells. culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, culturing definitive endoderm with FGF4 and either Wnt3a or CHIR99021 to promote differentiation into hindgut, collecting epithelial spheres or tubes and suspending them in Matrigel, and culturing spheres or tubes with EGF and BMP to generate colonic cells.
	Group IV, claims 12-19, drawn to a method of generating intestinal cells by culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, 
	Group V, claims 20-21, drawn to a composition of intestinal cells made by culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, culturing definitive endoderm with FGF4 and either Wnt3a or CHIR99021 to promote differentiation into hindgut, collecting epithelial spheres or tubes and suspending them in Matrigel, and culturing spheres or tubes with CHIR99021, noggin, and EGF to generate intestinal cells.
	Group VI, claim 22, drawn to an organoid comprising intestinal cells made by culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, culturing definitive endoderm with FGF4 and either Wnt3a or CHIR99021 to promote differentiation into hindgut, collecting epithelial spheres or tubes and suspending them in Matrigel, and culturing spheres or tubes with CHIR99021, noggin, and EGF to generate intestinal cells.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of culturing induced pluripotent stem cells with Activin A and Wnt3a to generate definitive endoderm, culturing definitive endoderm with FGF4 and either Wnt3a or CHIR99021 to promote differentiation into hindgut, collecting epithelial spheres or tubes and suspending them in Matrigel, and culturing spheres or tubes with EGF to generate intestinal cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wells (US 2013/0137130-from IDS filed11/19/2019).
Wells teaches that induced pluripotent stem cells (iPSCs) can undergo directed differentiation in a step-wise manner first into definitive endoderm and then into hindgut (hindgut spheroids), and then into intestinal tissue (page 5, paragraph [0077]). Wells teaches that pluripotent stem cells may be differentiated into definitive endoderm by contacting cells with Activin A and Wnt3a (page 2, paragraph [0030]). Wells also teaches that Wnt3a and FGF were used to direct definitive endoderm into a hindgut lineage (page 2, paragraph [0030]). Wells further teaches that after hindgut differentiation, spheres were imbedded in Matrigel (pages 12-13, paragraph [0156]). Additionally, Wells teaches that to investigate intestinal regionalization, hindgut spheroids were cultured with BMP, EGF, or noggin (page 25, paragraph [0187]).
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the art cannot be considered to be a special technical feature.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA SCHUBERG/Primary Examiner, Art Unit 1632